IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-41137
                           Summary Calendar



UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

     v.

TAMALA MICHELLE WOODS

                                          Defendant-Appellant


                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1-99-CR-10-2
                       --------------------
                           April 5, 2000

Before KING, Chief Judge, and HIGGINBOTHAM and STEWART, Circuit
Judges.

PER CURIAM:*

     Tamala Michelle Woods contends that the district court erred

in denying her motion to suppress.    Woods has waived this issue

by entering an unconditional guilty plea.     See United States v.

Wise, 179 F.3d 184, 186 (5th Cir. 1999); United States v. Bell,

966 F.2d 914, 916-17 (5th Cir. 1992).

     Woods argues that the district court erred in refusing to

adjust her offense level for acceptance of responsibility.      This

court reviews a district court's finding on acceptance of


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
responsibility "under a standard of review even more deferential

than a pure clearly erroneous standard."    United States v.

Gonzales, 19 F.3d 982, 983 (5th Cir. 1994) (internal citation and

quotation omitted).   Woods denied knowing that she was

transporting cocaine and falsely denied relevant conduct.      The

district court did not err in refusing to award an adjustment for

acceptance of responsibility.   See U.S.S.G. § 3E1.1 comment.

(n.1(a)).

     Woods contends that the district court erred in adjusting

her offense level upward for obstruction of justice.   A district

court’s finding of obstruction of justice pursuant to § 3C1.1 is

a factual finding which this court reviews for clear error.

United States v. Upton, 91 F.3d 677, 687 (5th Cir. 1996).      The

district court did not clearly err in finding that Woods provided

materially false information to the probation officer regarding

her prior criminal conduct and her true identity.    See § 3C1.1,

comment. (nn.4(h) & 6).   The judgment is

     AFFIRMED.




                                 2